Citation Nr: 0710150	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-37 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disability on 
a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDING OF FACT

Disability of the low back was permanently worsened by a 
service-connected disability.


CONCLUSION OF LAW

Back disability is proximately due to or the result of 
service-connected left ankle disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for a low back disability because it is related to his 
service-connected left ankle disability.  In order to prevail 
on the issue of secondary service connection, the record must 
show:  (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Here, the veteran is 
currently diagnosed with lumbosacral disease with ruptured 
intervertebral discs and probable spinal stenosis.  Also, the 
veteran was granted service connection for his left ankle 
disability in 1957.  Finally, there is medical nexus evidence 
establishing a connection between his service-connected left 
ankle disability and his back disability.  

Although a December 2003 VA examiner stated that the 
association of the veteran's ankle to his ruptured disc is a 
very questionable situation, the examiner noted that the 
veteran had markedly restricted range of motion of his left 
ankle with an obvious limp and difficulty with ambulation.  

Dr. T.W., in a private treatment record, opined that the 
veteran's ankle injury may have "provoked this [back 
disability] in someway, but it is hard to know exactly how, 
perhaps years of walking with the limp would have exacerbated 
the symptoms."  

In a November 2004 private treatment record, Dr. D.B. stated 
that the veteran's chronic antalgic gait due to his service 
connected ankle disability has been a major contributing 
factor to his back pain.  He went on to say that "it is 
difficult to say with any certainty whether it is the sole 
reason for his pain, and it is more likely that the back pain 
is multi-factorial."  Dr. D.B. did note, however, that 
chronic mechanical factors such as an antalgic gait certainly 
can cause chronic back problems.   

In the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, the veteran is entitled to service connection 
for a back disability on a secondary basis.  


ORDER

Entitlement to service connection for low back disability on 
a secondary basis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


